Mr. Justice Leech delivered the opinion of the court: Claimant filed a declaration in this court on January 21, 1927, in which he alleges that on December 17, 1926, at about 5:30 p. m., his daughter, Lois Bean, was driving east on University avenue, by consent of her father, P. L. Bean, claimant herein, in the city of Champaign, Champaign county, Illinois; that while so driving she collided with a truck being driven by a State employee, by the name of Tuck Daniels, who was going north on Bandolph street in said city; that his car was being driven with due care and caution for its safety, and the said State highway truck was being driven at about fifteen or twenty miles per hour up to this intersection, and that while going along said street, at said rate of speed, said State truck struck a Chevrolet coach belonging to claimant, damaging it to the extent of $49.60; that in addition thereto, a coat belonging to his daughter, who was driving the- car at the time of the collision, was damaged by reason of acid from the battery being spilled upon it, making a good many holes in it; which coat is beyond repair; that the coat cost $60.00 in the early part of the fall of 1926, and that at the time of the collision it was of the value of $30.00. A demurrer filed by the Attorney General of the State of Illinois is sustained, as a matter of law. A letter from C. B. Miller, director of the Department of Purchases and Construction, and Frank T. Sheets, chief highway engineer, states that after a thorough investigation of the facts in connection with this accident, they believe that Mr. Bean is justly entitled to the amount of his claim. While we do not concede any legal liability on the part of the State of Illinois, in .view of the circumstances and equity of the case, we award claimant the sum of $79.65.